UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
---------------------------------------------------------------------- X
                                                                       :
OMAR MINUS,                                                            :
                                                                       :
                                    Plaintiff,                         :
                                                                       :     17-CV-4623 (JMF)
                  -v-                                                  :
                                                                       :          ORDER
OFFICER BRIAN BENVENUTO, SHIELD NO. 23866; :
and OFFICER JOSEPH TENNARIELLO, SHIELD NO. :
12821,                                                                 :
                                                                       :
                                                                       :
                                    Defendants.                        :
                                                                       :
---------------------------------------------------------------------- X

JESSE M. FURMAN, United States District Judge:

        On April 1, 2020, Defendants Brian Benvenuto and Joseph Tennariello filed a letter
suggesting a new argument in advance of a claim of qualified immunity. Under other
circumstances, the Court might reject the suggestion as an improper attempt to bring a second
summary judgment motion. In light of the COVID-19 situation, the reality is that this case will
not be tried for many months. Because of that, and given the nature of the qualified immunity
defense, the Court concludes that it is in the interests of justice to allow Defendants to file a new
summary judgment motion limited to the question of qualified immunity. Defendants shall do so
by April 17, 2020; Plaintiff shall file any opposition by May 15, 2020; and Defendants shall file
any reply by May 22, 2020. In the meantime, the Court will seek to determine if counsel who
represented Plaintiff for the limited purpose of settlement, see ECF No. 82, would be willing to
represent Plaintiff for purposes of the motion and/or trial and, if not, will seek to locate other
counsel willing to take the case in the event that it goes to trial.

       The Court will mail a copy of this Order and Defendants’ April 1, 2020 letter (which,
counsel indicates he is unable to mail) to Plaintiff.


        SO ORDERED.

Dated: April 3, 2020                                       __________________________________
       New York, New York                                           JESSE M. FURMAN
                                                                  United States District Judge
